Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
This communication has been issued in response to Applicant’s submitted claim language and arguments filed 27 April 2022.  Claims 20-39 remain pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-39 are rejected under 35 U.S.C. 103 as being unpatentable over Hazard et al (USPG Pub No. 20130036348A1; Hazard hereinafter) in view of Odland et al (USPG Pub No. 20100174698A1; Odland hereinafter) further in view of Bank et al (USPG Pub No. 20160196261A1; Bank hereinafter).
 
As for Claim 20, Hazard teaches, A method for retrieving data objects for display on an electronic display screen in response to a human command, said method comprising the steps of:
The reference of Hazard teaches, “said computer system selecting a main data object from among said plurality of data objects in response to said human command and automatically selecting at least one of said separate and related data objects” (see pp. [0037]; e.g., the reference of Hazard teaches of the selecting and customizing of one or more data pages in a particular binder, where the “particular binder” is considered equivalent to Applicant’s “main data object” allowing for the automatic population of content into one or more fields in the one or more data pages.  Paragraph [0046-0047] provides further teaching into the user selection of a “form page” and “list of data pages to be used in assembling the document”, where user selection is considered equivalent to “said human command”.  The user provides an input via an input device, further identifying a form page selected by the user and a list of at least some of the plurality of data pages), 
“said computer system creating a main electronic pointer to said selected main data object and other respective electronic pointers to said separate and related data objects” (see pp. [0042]; e.g., As discussed within paragraph [0042], an “associated item” in a field can include a “field indicator”, such as a “pointer”, “reference”, or portion of a pointer of reference to another field in the same page or in a different page to which the user can obtain content, thus, providing one or more pointers which refers back to at least another data item.  According to paragraph [0050], a “pointer variable” can be utilized to keep track of the progress of document generation by indicating which parts of the one or more data pages are currently being processed. For even more elaboration, paragraph [0075] teaches of a “data item” being stored in a node in a data structure, which includes a pointer to at least a second node in the data structure, as the data item may be associated with an identification of a “parent node”.  A “parent node” and set of “child nodes” may relate to certain documents within a community); 
“said computer system indexing said main data object and said separated and related data objects as an electronic stream in accordance with said electronic pointers” (see pp. [0050-0051]; e.g., the reference of Hazard teaches of the utilization of a “processing index”, which is set to indicate the beginning of data included in at least a “form page”.  The processing index is any type of counter of “pointer variable” used by the assembly processor to keep track of the progress of document generation, such as indicating which parts of the page are currently being processed, thus, indexing data of a form page {i.e. main data object}.  The processing index is used to identify portions of data, such as field indicators {i.e. pointers}. Paragraph [0051] teaches of determining whether indexed data is a field indicator through field indicator designations {i.e. formatting type, particular data structure}, and if it is determined to be a field indicator, the assembly processor scans data pages in the list of data pages in order to find a field that matches the field indicator or portion of the field indicator {i.e. separate and related data objects}.  As stated previously within paragraph [0078], one or more of a data page, equivalent to Applicant’s one or more of a “data object”, are included within a “binder” object, having at least an associated “date of creation” and “subject matter” attribute that is attributed to the “binder” object and is inclusive of the one or more pages used within a document assembly method of a document assembly system, Examiner maintains that the argued “creation date” of Hazard is considered equivalent to Applicant’s “creation dates of said main data object”, as it attributed with at least a “binder” object.  Further discussed within paragraph [0098] of Hazard, “date and time of creation” are portions of metadata associated with one or more data items, and are used for identification amongst stored data items within a data structure, where the data item contains a pointer to at least a second node); and 
“said computer system displaying said selected main data object and an electronic link to at least one of said separate and related data objects on said electronic display in real time” (see pp. [0039-0040]; e.g., the reference of Hazard teaches of the “document assembly system” providing a plurality of data pages to a user via a presentation device, where each page is stored as an electronic data structure in an electronic database, web page, electronic file, or portion of an electronic file.  Data pages include electronically-represented data such as hyperlinks, considered equivalent to Applicant’s “electronic link”.  As stated within the cited paragraph [0040], the plurality of data pages is presented to a user via the presentation device, where presenting a data page may include directly presenting the data included in the data page, presenting a formatted version of the data included in the data page, presenting an icon or image representing the data page, presenting a directory or category of data pages, or any other way of indicating the data page to a user, thus, providing for the presentation of separate and related data objects having at least associated hyperlinks or icons/images representing the data page.  The automatic processing performed by at least an assembly processor is considered representative of the “real-time” generation of documents presented to a user through a coupled presentation device).
The reference of Hazard does not appear to explicitly recite the limitations of, “storing a plurality of data objects in an electronic database under the control of a computer system, wherein each of said data objects within said plurality of data objects has a creation date and at least one citation to a separate said data object within said plurality of data objects, wherein said separate data object has a creation date and is related to another of said data objects by subject matter”, “for at least a plurality of said data objects, said computer system associating each of said separate and related data objects to the said data objects to which they relate based on said reference creation dates”, and “said computer system controlling said main electronic pointer and said electronic database to freely move said main pointer back and forth through said electronic stream in response to human commands, wherein in response to said electronic pointer for said selected main data object being moved said computer system moving said electronic pointers for said separate and related data objects accordingly”.
The reference of Odland recites, “said computer system controlling said main electronic pointer and said electronic database to freely move said main pointer back and forth through said electronic stream in response to human commands, wherein in response to said electronic pointer for said selected main data object being moved said computer system moving said electronic pointers for said separate and related data objects accordingly” (see pp. [0034-0038], [0043]; e.g., the reference of Odland serves as an enhancement to the teachings of the Hazard by providing a customizable forward and backward search {i.e. FNB search} by at least a “patent search software program” within at least a “patent database”.  Odland discusses identifying a target patent or group of patents by selection, using means such as checking boxes next to the reference citations, using activation means, a user entering patent citation numbers into a query box, or other known methods.  Paragraph [0037] discusses a user being allowed to reduce a result set to a single highest priority family member through tracking, highlighting, bucketing, or navigating  a clickable tree structure, or other known visual means, for example, considered equivalent to Applicant’s actions to “...freely move said main pointer back and forth through said electronic stream in response to human commands”, as the user is allowed to move backwards and/or forwards between related patent documents of a patent database.  The Odland reference, at least within paragraphs [0043-0044], teaches of a user expanding FNB search results based on a desired level of depth, producing results of a desired size, and returning compiled “patents cited”, citing patents, and/or cited “non-patent literature” for the target patent or group of patents. Based on user input {i.e. considered equivalent to Applicant’s “human commands”} in regards to a “desired depth”, a user can perform a search of patents in a backwards and/or forward direction {i.e. in order to return results of patents at different depths {i.e. “three references from Depth 1 and twelve references from Depth 2 for a total of 15 references”}).
The references of Hazard and Odland are considered analogous art for being within the same field of endeavor, which is methods to generate and control standardized electronic documents, such as designated target patent or groups of patent references.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the navigation of related patent documents and related documents within a forward and backward citation search, as taught by Odland, with the method of Hazard in order to increase the probability that the most relevant art will be reviewed in the quickest amount of time. (Odland; [0009])
The references of Hazard and Odland do not appear to explicitly recite the limitations of, “storing a plurality of data objects in an electronic database under the control of a computer system, wherein each of said data objects within said plurality of data objects has a creation date and at least one reference creation date for a separate said data object within said plurality of data objects, wherein said separate data object has a creation date and is related to another of said data objects” and “for at least a plurality of said data objects, said computer system associating each of said separate and related data objects to the said data objects to which they relate based on said reference creation dates”.
The reference of Bank recites the limitations of, “storing a plurality of data objects in an electronic database under the control of a computer system, wherein each of said data objects within said plurality of data objects has a creation date and at least one reference creation date for a separate said data object within said plurality of data objects, wherein said separate data object has a creation date and is related to another of said data objects” (see pp. [0019], [0031], [0040]; e.g., the reference of Bank serves as an enhancement to the combined teachings of Hazard and Odland, and provides a system that identifies at least “publication dates” {i.e. Applicant’s “creation date”} for objects, such as documents, where a user interface allows a user to search for one or more specific documents by at least a “specific version number”, “a reference within a communication such as a web or internet post”, “a video stream containing natural language topics”, and/or “historically related references” using one or more analysis modules {i.e. “historical analytics module”}.  Paragraph [0031] teaches of retrieving text of all blogs, posts, microblogs, social media references related to a specific topic, etc., for the performance of stream analysis for the matching of a search string.  References retrieved by stream analysis are referred to as “secondary references”, considered equivalent to Applicant’s “said second data object”, as it is specific to a searched “topic” {i.e. Applicant’s “subject matter”} and is attributed at least a “publication date” that can be located through search.  As stated within the cited paragraph [0031], “By using the earliest reference to a particular document on social media, the date of publication may be narrowed down and may help refine a result in combination with other analysis performed...”, reading on Applicant’s claimed limitation.  Additionally, Paragraph [0040] teaches of utilizing one or more of a plurality of data sources, such as an “organization’s database”, that may be connected locally or accessed over the Internet); and  
“for at least a plurality of said data objects, said computer system associating each of said separate and related data objects to the said data objects to which they relate based on said reference creation dates” (see pp. [0035]; e.g., the reference of Bank, at least within paragraph [0035], teaches of resolving references through the creation of a time line with authors, secondary references, tertiary references and dates, with a probability value being assigned that is indicative of whether each date is related to the original search.  Artificial Intelligence is utilized to determine whether relationships between the documents based on at least dates for consistency with what the user is searching for).
The combined references of Hazard, Odland and Bank are considered analogous art for being within the same field of endeavor, which is methods to generate and control standardized electronic documents within computer applications, such as designated target patents or groups of patent references.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the storage, association, and utilization of a plurality of data objects based on at least creation dates and reference creation dates, as taught by Bank, with the methods of Odland and Hazard because it is not always easy or possible to determine the origination date of a piece of information if it has been posted and reposted numerous times, as it has not been necessarily correlated to when a document has been created, which may be prevalent in academic papers and many technological blogs. (Bank; [0003-0004])

As for Claim 21, Hazard teaches, organizing, by said computer system, said related data objects in chronological order according to their respective said creation dates (see pp. [0098]; e.g., Hazard teaches of the system including at least one data item associated with a “date and time of creation”, a unique identifier generated using a hashing algorithm, and/or the data item associated with an identification of a parent node, where identification of a parent node is indicative of a chronological order of data items);

As for Claim 22, Hazard teaches, organizing, by said computer system, said selected main data objects in said stream in chronological order according to their respective creation dates (see pp. [0098]; e.g., Hazard teaches of the system including at least one data item associated with a “date and time of creation”, a unique identifier generated using a hashing algorithm, and/or the data item associated with an identification of a parent node, where identification of a parent node is indicative of a chronological order of data items.  ).

As for Claim 23, Hazard teaches, wherein said main data objects and said related data objects are stored in said database as electronic links to a remote storage location (see pp. [0040]; e.g., the reference of Hazard teaches of the storage of at least one or more of a plurality of data pages, stored as electronic data structures having electronically-represented data within an electronic database {i.e. hyperlinks}, and stored locally to the user or remotely).

As for Claim 24, Hazard teaches, wherein said main data objects are research documents (see pp. [0136]; e.g. the reference of Hazard teaches of document generation by a member of one or more communities who is doing research to maintain a record of work, such as an inventor’s journal that tracks completed work and is annotated with additional details of the project and any collaborators, considered equivalent to Applicant’s “research documents” as at least “main data objects’” and/or “related data objects”).

As for Claim 25, Hazard teaches, wherein said related data objects are research documents (see pp. [0136]; e.g. the reference of Hazard teaches of document generation by a member of one or more communities who is doing research to maintain a record of work, such as an inventor’s journal that tracks completed work and is annotated with additional details of the project and any collaborators, considered equivalent to Applicant’s “research documents” as at least “main data objects’” and/or “related data objects”).

As for Claim 26, Hazard teaches, wherein said main data objects are electronic communication contacts and wherein said computer system displays to the user a selected one of said main data objects within said research stream along with its associated related data objects (see pp. [0039-0040]; e.g., the reference of Hazard teaches of the “document assembly system” providing a plurality of data pages to a user via a presentation device, where each page is stored as an electronic data structure in an electronic database, web page, electronic file, or portion of an electronic file.  Data pages include electronically-represented data such as hyperlinks, considered equivalent to Applicant’s “electronic link”.  As stated within the cited paragraph [0040], the plurality of data pages is presented to a user via the presentation device, where presenting a data page may include directly presenting the data included in the data page, presenting a formatted version of the data included in the data page, presenting an icon or image representing the data page, presenting a directory or category of data pages, or any other way of indicating the data page to a user, thus, providing for the presentation of separate and related data objects having at least associated hyperlinks or icons/images representing the data page).

As for Claim 27, Hazard teaches, A system for displaying to a user a stream of data objects back and forth in between said data objects, said system comprising:
a central processing unit (see pp. [0039]; e.g., the reference of Hazard teaches of the utilization of a “presentation device” within a “document assembly system” which comprises at least am “assembly processor” {i.e. microprocessors, personal/handheld computing devices});
a memory unit coupled to said central processing unit and being under the control of said central processing unit (see pp. [0039]; e.g., the reference of Hazard teaches of utilizing at least a memory, such as a hard drive);
an organized set of electronic instructions in the form a computer program residing in said memory unit for controlling the operation of said central processing unit (see pp. [0130]; e.g., the reference of Hazard teaches of at least a processor and memory of a digital device executing instructions {i.e. programs}); 
a human interface coupled to said central processing unit and being under the control of said central processing unit for causing said central processing unit to select a main data object from among said plurality of data objects and autonomously selecting said related data objects associated with said main data object by reference creation date in response to a human command to said central processing unit through said human interface (see pp. [0037]; e.g., the reference of Hazard teaches of the selecting and customizing of one or more data pages in a particular binder, where the “particular binder” is considered equivalent to Applicant’s “main data object” allowing for the automatic population of content into one or more fields in the one or more data pages.  Paragraph [0046-0047] provides further teaching into the user selection of a “form page” and “list of data pages to be used in assembling the document”, where user selection is considered equivalent to “said human command”.  The user provides an input via an input device, further identifying a form page selected by the user and a list of at least some of the plurality of data pages. Additionally, paragraph [0069] teaches of the assembly processors utilization of a user interface on the presentation device for the presentation of generated document and information regarding at least some of the data pages of a binder); and
an electronic display screen coupled to said central processing unit and being under the control of said central processing unit for displaying in approximately real time said electronic research stream (see pp. [0039-0040]; e.g., the reference of Hazard teaches of the “document assembly system” providing a plurality of data pages to a user via a presentation device, where each page is stored as an electronic data structure in an electronic database, web page, electronic file, or portion of an electronic file.  Data pages include electronically-represented data such as hyperlinks, considered equivalent to Applicant’s “electronic link”.  As stated within the cited paragraph [0040], the plurality of data pages is presented to a user via the presentation device, where presenting a data page may include directly presenting the data included in the data page, presenting a formatted version of the data included in the data page, presenting an icon or image representing the data page, presenting a directory or category of data pages, or any other way of indicating the data page to a user, thus, providing for the presentation of separate and related data objects having at least associated hyperlinks or icons/images representing the data page.  The automatic processing performed by at least an assembly processor is considered representative of the “real-time” generation of documents presented to a user through a coupled presentation device).
The reference of Hazard does not appear to explicitly recite the limitations of, “said central processing unit indexing said main data object and said related data objects as an electronic research stream in accordance with said electronic pointers and the respective said creation dates of said main data object and said separated and related data objects, wherein said electronic pointers can be moved back and forth based on said reference creation dates in response to human commands”.
The reference of Odland recites, “said central processing unit indexing said main data object and said related data objects as an electronic research stream in accordance with said electronic pointers and the respective said creation dates of said main data object and said separated and related data objects, wherein said electronic pointers can be moved back and forth based on said reference creation dates in response to human commands” (see pp. [0034-0038], [0043]; e.g., the reference of Odland serves as an enhancement to the teachings of the Hazard by providing a customizable forward and backward search {i.e. FNB search} by at least a “patent search software program” within at least a “patent database”.  Odland discusses identifying a target patent or group of patents by selection, using means such as checking boxes next to the reference citations, using activation means, a user entering patent citation numbers into a query box, or other known methods.  Paragraph [0037] discusses a user being allowed to reduce a result set to a single highest priority family member through tracking, highlighting, bucketing, or navigating  a clickable tree structure, or other known visual means, for example, considered equivalent to Applicant’s actions to “...freely move said main pointer back and forth through said electronic stream in response to human commands”, as the user is allowed to move backwards and/or forwards between related patent documents of a patent database.  The Odland reference, at least within paragraphs [0043-0044], teaches of a user expanding FNB search results based on a desired level of depth, producing results of a desired size, and returning compiled “patents cited”, citing patents, and/or cited “non-patent literature” for the target patent or group of patents. Based on user input {i.e. considered equivalent to Applicant’s “human commands”} in regards to a “desired depth”, a user can perform a search of patents in a backwards and/or forward direction {i.e. in order to return results of patents at different depths {i.e. “three references from Depth 1 and twelve references from Depth 2 for a total of 15 references”}).
The references of Hazard and Odland are considered analogous art for being within the same field of endeavor, which is methods to generate and control standardized electronic documents, such as designated target patent or groups of patent references.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the navigation of related patent documents and related documents within a forward and backward citation search, as taught by Odland, with the method of Hazard in order to increase the probability that the most relevant art will be reviewed in the quickest amount of time. (Odland; [0009])
The references of Hazard and Odland do not appear to explicitly recite the limitations of, “an electronic storage and retrieval unit coupled to said central processing unit and being under the control of said central processing unit, said electronic storage and retrieval unit being adapted for storing a plurality of said data objects, wherein each of said data objects having a creation date and at least one reference creation date for a separate data object within said plurality of data objects, wherein said separate data object is related to another of said data objects” and “for at least a plurality of said data objects, said central processing unit associates each of said separate and related data objects to the said data objects to which they relate based on said reference creation dates”.
The reference of Bank recites the limitations of, “an electronic storage and retrieval unit coupled to said central processing unit and being under the control of said central processing unit, said electronic storage and retrieval unit being adapted for storing a plurality of said data objects, wherein each of said data objects having a creation date and at least one reference creation date for a separate data object within said plurality of data objects, wherein said separate data object is related to another of said data objects” (see pp. [0019], [0031], [0040]; e.g., the reference of Bank serves as an enhancement to the combined teachings of Hazard and Odland, and provides a system that identifies at least “publication dates” {i.e. Applicant’s “creation date”} for objects, such as documents, where a user interface allows a user to search for one or more specific documents by at least a “specific version number”, “a reference within a communication such as a web or internet post”, “a video stream containing natural language topics”, and/or “historically related references” using one or more analysis modules {i.e. “historical analytics module”}.  Paragraph [0031] teaches of retrieving text of all blogs, posts, microblogs, social media references related to a specific topic, etc., for the performance of stream analysis for the matching of a search string.  References retrieved by stream analysis are referred to as “secondary references”, considered equivalent to Applicant’s “said second data object”, as it is specific to a searched “topic” {i.e. Applicant’s “subject matter”} and is attributed at least a “publication date” that can be located through search.  As stated within the cited paragraph [0031], “By using the earliest reference to a particular document on social media, the date of publication may be narrowed down and may help refine a result in combination with other analysis performed...”, reading on Applicant’s claimed limitation.  Additionally, Paragraph [0040] teaches of utilizing one or more of a plurality of data sources, such as an “organization’s database”, that may be connected locally or accessed over the Internet); and 
“for at least a plurality of said data objects, said central processing unit associates each of said separate and related data objects to the said data objects to which they relate based on said reference creation dates” (see pp. [0035]; e.g., the reference of Bank, at least within paragraph [0035], teaches of resolving references through the creation of a time line with authors, secondary references, tertiary references and dates, with a probability value being assigned that is indicative of whether each date is related to the original search.  Artificial Intelligence is utilized to determine whether relationships between the documents based on at least dates for consistency with what the user is searching for).
The combined references of Hazard, Odland and Bank are considered analogous art for being within the same field of endeavor, which is methods to generate and control standardized electronic documents within computer applications, such as designated target patents or groups of patent references.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the storage, association, and utilization of a plurality of data objects based on at least creation dates and reference creation dates, as taught by Bank, with the methods of Odland and Hazard because it is not always easy or possible to determine the origination date of a piece of information if it has been posted and reposted numerous times, as it has not been necessarily correlated to when a document has been created, which may be prevalent in academic papers and many technological blogs. (Bank; [0003-0004])

As for Claim 28, Hazard teaches, wherein said central processing unit control said electronic storage and retrieval unit to arrange said reference data objects in chronological order according to their respective said creation dates (see pp. [0107-0110]; e.g., the reference of Hazard teaches of the utilization of “binders” including a plurality of data pages, where a list of binders can be used to version binders and is known as a “chron”.  The versioning of binders of objects such as data pages is the arrangement of groups of objects in a chronological order, as claimed by Applicant).

As for Claim 29, Hazard of the search and retrieval of one plurality of data pages for inclusion within a “binder” object having at least an associated “date of creation” and “subject matter” attribute that is attributed to the one or more “binder” objects used within a document assembly method of a document assembly system.
Hazard does not appear to recite the limitation of, “wherein said central processing unit controls said electronic display screen to display to the user said data objects in a first group having reference creation dates prior to said creation date of said selected main data object and a second group having reference creation dates after said creation date of said main data object”.
Odland teaches, “wherein said central processing unit controls said electronic display screen to display to the user said data objects in a first group having reference creation dates prior to said creation date of said selected main data object and a second group having reference creation dates after said creation date of said main data object” (see pp. [0034-0038], [0040]; e.g., the reference of Odland provides a customizable forward and backward search {i.e. FNB search} by at least a “patent search software program” within at least a “patent database”.  Paragraph [0037] discusses a user being allowed to reduce a result set to a single highest priority family member through tracking, highlighting, bucketing, or navigating  a clickable tree structure, or other known visual means, for example, based on at least “publication dates” or “a reference that has been previously reviewed, for example, as the user is allowed to move backwards and/or forwards between related patent documents of a patent database based on criteria important to the specific search, and provide results which pre-date and/or occur after the creation/publication date of a selected patent. Paragraph [0040] provide teachings into the reduction of FNB searches based on a critical date, allowing a user to review references that precede a priority date of a subject patent, for example {i.e. “a first group having reference creation dates prior to said creation date of said selected main data object”}).
The references of Hazard and Odland are considered analogous art for being within the same field of endeavor, which is methods to generate and control standardized electronic documents, such as designated target patent or groups of patent references.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the search and retrieval of a targeted patent document and related patent documents according to creation date within a forward and backward citation search, as taught by Odland, with the method of Hazard in order to save time by limiting the number of references to review, and avoiding the error of reviewing and possibly citing references outside of a desired date range. (Odland; [0040])

As for Claim 30, Hazard teaches, wherein said related data objects in said first and second groups are arranged in chronological order (see pp. [0107-0110]; e.g., the reference of Hazard teaches of the utilization of “binders” including a plurality of data pages, where a list of  binders can be used to version binders and is known as a “chron”.  The versioning of binders of objects such as data pages is the arrangement of groups of objects in a chronological order, as claimed by Applicant).

As for Claim 31, Hazard teaches of the search and retrieval of one plurality of data pages for inclusion within a “binder” object having at least an associated “date of creation” and “subject matter” attribute that is attributed to the one or more “binder” objects used within a document assembly method of a document assembly system.
Hazard does not appear to recite the limitation of, “wherein said related data objects in said first and second groups are arranged in reverse chronological order”.
Odland teaches, “wherein said related data objects in said first and second groups are arranged in reverse chronological order” (see pp. [0043]; e.g., the reference of Odland teaches of expanding a result set of an FNB search using forward and backward citation, where a backward citation provides a result set of related patent documents pre-dating the priority date of a target patent at one or more depths).
The references of Hazard and Odland are considered analogous art for being within the same field of endeavor, which is methods to generate and control standardized electronic documents, such as designated target patent or groups of patent references.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the navigation of related patent documents and related documents within a forward and backward citation search, as taught by Odland, with the method of Hazard in order to increase the probability that the most relevant art will be reviewed in the quickest amount of time. (Odland; [0009])

As for Claim 32, Hazard teaches of the search and retrieval of one plurality of data pages for inclusion within a “binder” object having at least an associated “date of creation” and “subject matter” attribute that is attributed to the one or more “binder” objects used within a document assembly method of a document assembly system.
Hazard does not appear to recite the limitation of, “wherein said central processing unit controls said electronic storage and retrieval unit to scroll said research stream back and forth between said data objects to allow a user to select a main data object for viewing on said electronic display screen”.
Odland teaches, “wherein said central processing unit controls said electronic storage and retrieval unit to scroll said research stream back and forth between said data objects to allow a user to select a main data object for viewing on said electronic display screen” (see pp. [0034-0038], [0043]; e.g., the reference of Odland provides a customizable forward and backward search {i.e. FNB search} by at least a “patent search software program” within at least a “patent database”. Odland discusses identifying a target patent or group of patents by selection, using means such as checking boxes next to the reference citations, using activation means, a user entering patent citation numbers into a query box, or other known methods.  Paragraph [0037] discusses a user being allowed to reduce a result set to a single highest priority family member through tracking, highlighting, bucketing, or navigating a clickable tree structure, or other known visual means, for example, considered equivalent to Applicant’s actions to “...scroll said research stream back and forth between said data objects”, as the user is allowed to move backwards and/or forwards between related patent documents of a patent database.  The Odland reference, at least within paragraphs [0043-0044], teaches of a user expanding FNB search results based on a desired level of depth, producing results of a desired size, and returning compiled “patents cited”, citing patents, and/or cited “non-patent literature” for the target patent or group of patents. Based on user input in regards to a “desired depth”, a user can perform a search of patents in a backwards and/or forward direction).
The references of Hazard and Odland are considered analogous art for being within the same field of endeavor, which is methods to generate and control standardized electronic documents, such as designated target patent or groups of patent references.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the navigation of related patent documents and related documents within a forward and backward citation search, as taught by Odland, with the method of Hazard in order to increase the probability that the most relevant art will be reviewed in the quickest amount of time. (Odland; [0009])

As for Claim 33, Hazard teaches of the search and retrieval of one plurality of data pages for inclusion within a “binder” object having at least an associated “date of creation” and “subject matter” attribute that is attributed to the one or more “binder” objects used within a document assembly method of a document assembly system.
Hazard does not appear to recite the limitation of, “wherein said central processing unit controls said electronic storage and retrieval unit to scroll along said research stream back and forth between said data objects to allow a user to select a main data object for viewing”.
Odland teaches, “wherein said central processing unit controls said electronic storage and retrieval unit to scroll along said research stream back and forth between said data objects to allow a user to select a main data object for viewing” (see pp. [0034-0038], [0043]; e.g., the reference of Odland provides a customizable forward and backward search {i.e. FNB search} by at least a “patent search software program” within at least a “patent database”. Odland discusses identifying a target patent or group of patents by selection, using means such as checking boxes next to the reference citations, using activation means, a user entering patent citation numbers into a query box, or other known methods.  Paragraph [0037] discusses a user being allowed to reduce a result set to a single highest priority family member through tracking, highlighting, bucketing, or navigating a clickable tree structure, or other known visual means, for example, considered equivalent to Applicant’s actions to “...scroll along said research stream back and forth between said data objects”, as the user is allowed to move backwards and/or forwards between related patent documents of a patent database.  The Odland reference, at least within paragraphs [0043-0044], teaches of a user expanding FNB search results based on a desired level of depth, producing results of a desired size, and returning compiled “patents cited”, citing patents, and/or cited “non-patent literature” for the target patent or group of patents. Based on user input in regards to a “desired depth”, a user can perform a search of patents in a backwards and/or forward direction).
The references of Hazard and Odland are considered analogous art for being within the same field of endeavor, which is methods to generate and control standardized electronic documents, such as designated target patent or groups of patent references.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the navigation of related patent documents and related documents within a forward and backward citation search, as taught by Odland, with the method of Hazard in order to increase the probability that the most relevant art will be reviewed in the quickest amount of time. (Odland; [0009])

As for Claim 34, Hazard teaches of the search and retrieval of one plurality of data pages for inclusion within a “binder” object having at least an associated “date of creation” and “subject matter” attribute that is attributed to the one or more “binder” objects used within a document assembly method of a document assembly system.
Hazard does not appear to recite the limitation of, “wherein said central processing unit controls said electronic storage and retrieval unit to scroll along said research stream back and forth between said data objects to allow a user to select a reference data object for viewing”.
Odland teaches, “wherein said central processing unit controls said electronic storage and retrieval unit to scroll along said research stream back and forth between said data objects to allow a user to select a reference data object for viewing” (see pp. [0034-0038], [0043]; e.g., the reference of Odland provides a customizable forward and backward search {i.e. FNB search} by at least a “patent search software program” within at least a “patent database”. Odland discusses identifying a target patent or group of patents by selection, using means such as checking boxes next to the reference citations, using activation means, a user entering patent citation numbers into a query box, or other known methods.  Paragraph [0037] discusses a user being allowed to reduce a result set to a single highest priority family member through tracking, highlighting, bucketing, or navigating a clickable tree structure, or other known visual means, for example, considered equivalent to Applicant’s actions to “...scroll along said research stream back and forth between said data objects”, as the user is allowed to move backwards and/or forwards between related patent documents of a patent database.  The Odland reference, at least within paragraphs [0043-0044], teaches of a user expanding FNB search results based on a desired level of depth, producing results of a desired size, and returning compiled “patents cited”, citing patents, and/or cited “non-patent literature” for the target patent or group of patents. Based on user input in regards to a “desired depth”, a user can perform a search of patents in a backwards and/or forward direction).
The references of Hazard and Odland are considered analogous art for being within the same field of endeavor, which is methods to generate and control standardized electronic documents, such as designated target patent or groups of patent references.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the navigation of related patent documents and related documents within a forward and backward citation search, as taught by Odland, with the method of Hazard in order to increase the probability that the most relevant art will be reviewed in the quickest amount of time. (Odland; [0009])

As for Claim 35, Hazard teaches, wherein said central processing unit controls said electronic storage and retrieval unit to display said selected related data objects to the user along with its associated related data objects, wherein said related data objects then become a main data object (see pp. [0039-0040]; e.g., the reference of Hazard teaches of the “document assembly system” providing a plurality of data pages to a user via a presentation device, where each page is stored as an electronic data structure in an electronic database, web page, electronic file, or portion of an electronic file.  Data pages include electronically-represented data such as hyperlinks, considered equivalent to Applicant’s “electronic link”.  As stated within the cited paragraph [0040], the plurality of data pages is presented to a user via the presentation device, where presenting a data page may include directly presenting the data included in the data page, presenting a formatted version of the data included in the data page, presenting an icon or image representing the data page, presenting a directory or category of data pages, or any other way of indicating the data page to a user, thus, providing for the presentation of separate and related data objects having at least associated hyperlinks or icons/images representing the data page).

As for Claim 36, Hazard teaches of the search and retrieval of one plurality of data pages for inclusion within a “binder” object having at least an associated “date of creation” and “subject matter” attribute that is attributed to the one or more “binder” objects used within a document assembly method of a document assembly system.
Hazard does not appear to recite the limitation of, “wherein said central processing unit controls said human interface to allow a user to scroll back and forth between said data objects to allow selection of a main data object and a related data object”.
Odland teaches, “wherein said central processing unit controls said human interface to allow a user to scroll back and forth between said data objects to allow selection of a main data object and a related data object” (see pp. [0034-0038], [0043]; e.g., the reference of Odland provides a customizable forward and backward search {i.e. FNB search} by at least a “patent search software program” within at least a “patent database”. Odland discusses identifying a target patent or group of patents by selection, using means such as checking boxes next to the reference citations, using activation means, a user entering patent citation numbers into a query box, or other known methods.  Paragraph [0037] discusses a user being allowed to reduce a result set to a single highest priority family member through tracking, highlighting, bucketing, or navigating a clickable tree structure, or other known visual means, for example, considered equivalent to Applicant’s actions to “...scroll back and forth between said data objects”, as the user is allowed to move backwards and/or forwards between related patent documents of a patent database.  The Odland reference, at least within paragraphs [0043-0044], teaches of a user expanding FNB search results based on a desired level of depth, producing results of a desired size, and returning compiled “patents cited”, citing patents, and/or cited “non-patent literature” for the target patent or group of patents. Based on user input in regards to a “desired depth”, a user can perform a search of patents in a backwards and/or forward direction).
The references of Hazard and Odland are considered analogous art for being within the same field of endeavor, which is methods to generate and control standardized electronic documents, such as designated target patent or groups of patent references.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the navigation of related patent documents and related documents within a forward and backward citation search, as taught by Odland, with the method of Hazard in order to increase the probability that the most relevant art will be reviewed in the quickest amount of time. (Odland; [0009])

As for Claim 37, Hazard teaches, wherein said main data objects and said related data objects are stored in said database as electronic links to a remote storage location (see pp. [0040]; e.g., the reference of Hazard teaches of the storage of at least one or more of a plurality of data pages, stored as electronic data structures having electronically-represented data within an electronic database {i.e. hyperlinks}, and stored locally to the user or remotely).

As for Claim 38, Hazard teaches, wherein said main data objects are research documents (see pp. [0136]; e.g. the reference of Hazard teaches of document generation by a member of one or more communities who is doing research to maintain a record of work, such as an inventor’s journal that tracks completed work and is annotated with additional details of the project and any collaborators, considered equivalent to Applicant’s “research documents” as at least “main data objects’” and/or “related data objects”).

As for Claim 39, Hazard teaches, wherein said related data objects are research documents (see pp. [0136]; e.g. the reference of Hazard teaches of document generation by a member of one or more communities who is doing research to maintain a record of work, such as an inventor’s journal that tracks completed work and is annotated with additional details of the project and any collaborators, considered equivalent to Applicant’s “research documents” as at least “main data objects’” and/or “related data objects”).

Response to Arguments
Applicant's arguments, with respect to Hazard and Odland’s alleged failure to teach the subject matter of Claims 20-39, have been fully considered in view of Applicant’s submitted arguments, and are persuasive in-part, as the Hazard and Odland references have been maintained for their respective teachings, with updated rationale provided within this communication above. 
Upon further consideration and in direct response to Applicant’s arguments pertaining to at least the “storing a plurality of data objects in an electronic database...” and “for at least a plurality of said data objects, said computer system associating each of said separate and related data objects to the said data objects...” limitations, a new ground of rejection for Claims 20-39 is made in view of the Bank et al (USPG Pub No. 20160196261A1) reference.  

With respect to Applicant’s argument that:
“Applicant’s claim 20 recites: “storing a plurality of data objects in an electronic database under the control of a computer system, wherein each of said data objects within said plurality of data objects has a creation date” The citation to a “creation date” in Hazard is not in fact to a creation date of an individual document or data object as alleged in the Office Action. Applicant’s claim 1 further recites: “and at least one reference creation date for a separate said data object within said plurality of data objects, wherein said separate data object is related to another of said data objects” This limitation is not disclosed by Hazard as the Office Action clearly demonstrates by alleged equivalencies to other features of Hazard which are in fact not equivalent. The absence of a teaching in Hazard of the above limitations makes it impossible that the following limitations are taught in Hazard. for at least a plurality of said data objects, said computer system associating each of said separate and related data objects to the said data objects to which they relate based on said reference creation dates; said computer system selecting a main data object from among said plurality of data objects in response to said human command and automatically selecting at least some of said separate and related data objects associated with said reference creation dates, wherein said computer system creates an electronic pointer to said selected main data object and a plurality of respective electronic pointers to said separate and related data objects; said computer system indexing said main data object and said separated and related data objects as an electronic stream in accordance with said electronic pointers;””

Examiner has been persuaded and now utilizes the Bank et al reference in addressing Applicant’s “storing a plurality of data objects in an electronic database...” and “for at least a plurality of said data objects, said computer system associating...” limitations, with updated rationale provided within this communication above.

With respect to Applicant’s argument that:
“Applicant’s claim 20 also recites: 
“said computer system controlling said electronic database to move back and forth through said electronic stream in response to human commands moving said electronic pointer for said selected main data object, wherein in response to said electronic pointer for said selected main data object being moved said computer system moving said electronic pointers for said separate and related data objects accordingly;”
In the Office Action, it is appreciated that the above limitation is not disclosed by Hazard. Odland is relied on to teach this reference. The Office Action takes the position that Hazard and Odland “are considered analogous art for being within the same field of endeavor, which is methods to generate and control standardized electronic documents, such as designated target patent or groups of patents references...” The present invention, however, as described by the claims, is not related to standardized documents. Moreover, in order to integrate Odland into the Hazard system would require undue experimentation on the part of one of ordinary skill in the art. Thus, it would not be obvious to one of ordinary skill to attempt such a combination.
For the above reason, the rejection of claim 20 over Hazard and Odland is improper and should be withdrawn.”

Examiner is not persuaded, and maintains that the Odland reference, in combination with at least the Hazard reference, reads on Applicant’s “said computer system controlling said main electronic pointer...” limitation.  As stated within the previous communication, and briefly discussed herein, the reference of Odland provides a customizable forward and backward search {i.e. FNB search} by at least a “patent search software program” within at least a “patent database”.  At least paragraph [0037] discusses a user being allowed to reduce a result set to a single highest priority family member through tracking, highlighting, bucketing, or navigating  a clickable tree structure, or other known visual means, for example, considered equivalent to Applicant’s actions to “...freely move said main pointer back and forth through said electronic stream in response to human commands”, as the user is allowed to move backwards and/or forwards between related patent documents of a patent database.  Additionally, cited paragraphs [0043-0044] teach that, based on user input {i.e. considered equivalent to Applicant’s “human commands”} in regards to a “desired depth”, a user can perform a search of patents in a backwards and/or forward direction, clearly reading on Applicant’s claimed limitation.  The combined references of Hazard and Odland provide at least a document assembly engine for the classification of documents, and a mechanism for navigating one or more of a plurality of classified documents, respectively, and have been combined for being within the endeavor of generating and controlling standardized documents.  The Odland reference provides an electronic means for pointing out and navigating through a plurality of patent documents, such as the use of a “clickable tree structure” in which patent family members are selected.  Family member priority can be based on at least “a reference that has been previously reviewed by the user”, thus, providing an electronic link {i.e. “pointer”} between one patent family member to another after previous review of the document.  In further addressing Applicant’s concerns regarding whether the applied references are analogous art, and whether the motivation to combine the at least Hazard and Odland references was proper, Examiner contends that the Hazard reference relates to the generation and control of electronic documents, while the Odland reference is concerned with the navigation of patent and non-patent literature in search of at least a target reference, where it would be proper to combine the two references in reading on Applicant’s claimed limitations.  Hazard and Odland were combined because the ability to automatically generate a manipulated result set of forwards and backward citations will increase the probability that the most relevant art will be reviewed in the quickest amount of time, as stated within paragraph [0009] of Odland, which provides the solution of generating customized search results in an automated fashion.  According to the primary Hazard reference, existing document assembly systems are prohibitively difficult for non-specialists to understand, resulting in difficulties in contributing new solutions to a broader knowledge base.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								8/3/2022